8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 1 of 11 - Page ID # 290




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 CONRAD E. ROSE,                  )                            Case No. 8:19-cv-00311
                                  )
            Plaintiff,            )
                                  )
      vs.                         )                           PROTECTIVE ORDER
                                  )
 APPLEBEE'S RESTAURANTS LLC,      )
 APPLEBEE'S RESTAURANTS WEST LLC, )
 APPLEBEE'S FRANCHISOR LLC, J.S.  )
 VENTURES, INC., AND MAPLE JOINT  )
 VENTURE,                         )
                                  )
            Defendant.            )

         Upon consideration of the parties’ joint request for entry of a Protective Order,
 (Filing No. 67), the Court enters the following Protective Order governing the disclosure
 of confidential Discovery Material by a Producing Party to a Receiving Party in this
 Action.

    1) Definitions. As used in this Order:

       a) Action refers to the above-captioned litigation.
       b) Discovery Material includes all information exchanged between the parties,
           whether gathered through informal requests or communications between the
           parties or their counsel or gathered through formal discovery conducted
           pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
           information within documents, depositions, deposition exhibits, and other
           written, recorded, computerized, electronic or graphic matter, copies, and
           excerpts or summaries of documents disclosed as required under Rule 26(a).
       c) A Producing Party is a party to this litigation, or a non-party either acting on a
           party’s behalf or responding to discovery pursuant to a Rule 45 subpoena, that
           produces Discovery Material in this Action.
       d) A Receiving Party is a party to this litigation that receives Discovery Material
           from a Producing Party in this Action.
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 2 of 11 - Page ID # 291




    2) Confidential Discovery Material. This Protective Order applies to all confidential
       Discovery Material produced or obtained in this case. For the purposes of his
       Protective Order, confidential Discovery Material shall include:
           a) Commercial information relating to any party’s business including, but not
               limited to, tax data, financial information, financial or business plans or
               projections, proposed strategic transactions or other business combinations,
               internal audit practices, procedures, and outcomes, trade secrets or other
               commercially sensitive business or technical information, proprietary
               business and marketing plans and strategies, studies or analyses by internal
               or outside experts, competitive analyses, customer or prospective customer
               lists and information, profit/loss information, product or service pricing or
               billing agreements or guidelines, and/or confidential project-related
               information;
           b) Personnel data of the parties or their employees, including but not limited
               to employment application information; the identity of and information
               received from employment references; wage and income information;
               benefits information; employee evaluations; medical evaluation and
               treatment information and records; counseling or mental health records;
               educational    records;   and   employment     counseling,   discipline,   or
               performance improvement documentation;
           c) Information concerning settlement discussions and mediation, including
               demands or offers, arising from a dispute between a party and a non-party;
           d) Medical or mental health information;
           e) Records restricted or prohibited from disclosure by statute; and
           f) Any information copied or extracted from the previously described
               materials, including all excerpts, summaries, or compilations of this
               information or testimony, and documentation of questioning, statements,
               conversations, or presentations that might reveal the information contained
               within the underlying confidential Discovery Material.
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 3 of 11 - Page ID # 292




    3) Manner of Confidential Designation. A Producing Party shall affix a
       “CONFIDENTIAL” designation to any confidential Discovery Material produced
       in this Action.


           a) As to documentary information (defined to include paper or electronic
              documents, but not transcripts of depositions or other pretrial or trial
              proceedings),       the   Producing   Party     must   affix    the    legend
              “CONFIDENTIAL” to each page that contains protected material.
           b) If only a portion or portions of the information on a document page
              qualifies for protection, the Producing Party must clearly identify the
              protected portion(s) (e.g., by using highlighting, underlining, or appropriate
              markings in the margins).
           c) If it is not feasible to label confidential Discovery Material as
              “CONFIDENTIAL,” the Producing Party shall indicate via cover letter or
              otherwise at the time of production that the material being produced is
              CONFIDENTIAL.


    4) Timing of Confidential Designation.
           a) Except as otherwise stipulated or ordered, or where discovery is made
              available for inspection before it is formally disclosed, Discovery Material
              that qualifies for protection under this Order must be clearly so designated
              before the material is disclosed or produced.
           b) If the Producing Party responds to discovery by making Discovery
              Material available for inspection, the Producing Party need not affix
              confidential designations until after the Receiving Party has selected the
              material it wants to receive. During the inspection and before the
              designation, all material made available for inspection is deemed
              “CONFIDENTIAL.” After the Receiving Party has identified the
              Discovery Material it wants produced, the Producing Party must determine
              which materials, or portions thereof, qualify for protection under this
              Order, and designate the materials as “CONFIDENTIAL” as required
              under this order.
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 4 of 11 - Page ID # 293




    5) Qualified Recipients. For the purposes of this Protective Order, the persons
       authorized to receive Discovery Material designated as “CONFIDENTIAL”
       (hereinafter “Qualified Recipients”) are:
          a) The Parties, including any members, council members, officers, board
              members, directors, employees, or other legal representatives of the
              parties;
          b) Legal counsel representing the parties, and members of the paralegal,
              secretarial, or clerical staff who are employed by, retained by, or assisting
              such counsel; including vendors who are retained to copy documents or
              electronic files, provide technical, litigation support, or mock trial services,
              or provide messenger or other administrative support services;
          c) Any non-expert witness during any deposition or other proceeding in this
              Action, and counsel for that witness;
          d) Potential witnesses and their counsel, but only to the extent reasonably
              related to the anticipated subject matter of the potential witness’s
              deposition, trial, or hearing testimony for this Action, so long as such
              persons agree to maintain the confidential Discovery Material in
              confidence per the terms of this Order, and provided that such persons may
              only be shown copies of confidential Discovery Material and may not
              retain any such material;
          e) Consulting or testifying expert witnesses who will be providing
              professional opinions or assistance for this Action based upon a review of
              the CONFIDENTIAL information, and the staff and assistants employed
              by the consulting or testifying experts;
          f) Any mediator or arbitrator retained by the parties to assist with resolving
              and/or settling the claims of this Action and members of the arbitrator’s or
              mediator’s staff and assistants;
          g) The parties’ insurers for this Action, and their staff and assistants,
              members, officers, board members, directors or other legal representatives;
          h) Court reporters for depositions taken in this Action, including persons
              operating video recording equipment and persons preparing transcripts of
              testimony;
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 5 of 11 - Page ID # 294




            i) The court and its staff, any court reporter or typist recording or transcribing
                hearings and testimony, and jurors; and
            j) Any auditor or regulator of a party entitled to review the confidential
                Discovery Material due to contractual rights or obligations, or federal or
                state laws, or court orders, but solely for such contractual or legal purposes.


    6) Dissemination by the Receiving Party. Counsel for the Receiving Party shall:
            a) Require Qualified Recipients who are non-expert witnesses or expert
                witnesses and consultants and who receive information designated as
                “CONFIDENTIAL” to review and agree to the terms of this Protective
                Order and execute a copy of the Agreement attached hereto as Appendix A
                before receiving confidential Discovery Material.
            b) Instruct witnesses, consultants, and outside counsel who assist with case
                preparation or represent a witness that disclosure of the information
                designated as “CONFIDENTIAL” is prohibited as set forth herein.
            c) Maintain a list of any confidential Discovery Material disclosed and to
                whom, along with the executed copies of the Appendix A Agreement.
        The prohibition on disclosing information designated as “CONFIDENTIAL”
 exists and is enforceable by the court even if the person receiving the information fails or
 refuses to sign the Appendix A Agreement.


    7) Duty as to Designations. Each Producing Party that designates information or
        items as CONFIDENTIAL must exercise reasonable care to limit any such
        designation to specific material that qualifies under the appropriate standards, and
        designate only those parts of material, documents, items, or oral or written
        communications that qualify, so that other portions of the material, documents,
        items, or communications for which protection is not warranted are not swept
        unjustifiably within the ambit of this Order. Broadly described, indiscriminate, or
        routinized designations are prohibited.
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 6 of 11 - Page ID # 295




    8) Limitations on Use. Confidential Discovery Material shall be used by the
       Receiving Party only to prepare for and conduct proceedings herein and not for
       any business or other purpose whatsoever.


    9) Maintaining      Confidentiality.    Discovery       Material     designated     as
       “CONFIDENTIAL” shall be held in confidence by each Qualified Recipient to
       whom it is disclosed, shall be used only for purposes of this action, and shall not
       be disclosed to any person who is not a Qualified Recipient. Each party, each
       Qualified Recipient, and all counsel representing any party, shall use their best
       efforts to maintain all information designated as “CONFIDENTIAL” in such a
       manner as to prevent access, even at a hearing or trial, by individuals who are not
       Qualified Recipients. Nothing herein prevents disclosure beyond the terms of this
       Protective Order if the party claiming confidentiality consents in writing to such
       disclosure.


    10) Copies. Discovery Material designated as “CONFIDENTIAL” shall not be copied
       or otherwise reproduced by the Receiving Party, except for transmission to
       Qualified Recipients, without the written permission of the Producing Party or, in
       the alternative, by order of the court. However, nothing herein shall restrict a
       Qualified Recipient from loading confidential documents into document review
       platforms or programs for the purposes of case or trial preparation or making
       working copies, abstracts, digests, and analyses of information designated as
       “CONFIDENTIAL” under the terms of this Protective Order.


    11) Docket Filings. All documents of any nature including, but not limited to, briefs,
       motions, memoranda, transcripts, discovery responses, evidence, and the like that
       are filed with the court for any purpose and that contain Discovery Material
       designated as “CONFIDENTIAL” shall be provisionally filed under restricted
       access with the filing party’s motion for leave to file restricted access documents.
       A party seeking to file Discovery Material under restricted access must comply
       with the court’s rules and electronic docketing procedures for filing such motions.
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 7 of 11 - Page ID # 296




    12) Depositions. The following procedures shall be followed at all depositions to
        protect the integrity of all Discovery Material designated as “CONFIDENTIAL”:
            a) Only Qualified Recipients may be present at a deposition in which such
               information is disclosed or discussed.
            b) All deposition testimony which discloses or discusses information
               designated as “CONFIDENTIAL” is likewise deemed designated as
               “CONFIDENTIAL”.
            c) Information designated as “CONFIDENTIAL” may be used at a nonparty
               deposition only if necessary to the testimony of the witness.


    13) Challenges to Confidentiality Designations. A Receiving Party that questions the
        Producing Party’s confidentiality designation will, as an initial step, contact the
        Producing Party and confer in good faith to resolve the dispute. If the parties are
        unable to resolve the dispute without court intervention, they shall schedule a
        conference call with the magistrate judge assigned to the case before engaging in
        written motion practice. If a written motion and briefing are necessary and the
        information in dispute must be reviewed by the court to resolve that motion, the
        confidential information shall be filed under restricted access pursuant to the
        court’s electronic docketing procedures.


        The party that produced the information designated as “CONFIDENTIAL” bears
 the burden of proving it was properly designated. The party challenging a
 “CONFIDENTIAL” designation must obtain a court order before disseminating the
 information to anyone other than Qualified Recipients.


    14) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
        Discovery Material designated as “CONFIDENTIAL” may be offered and
        received into evidence at trial or at any hearing or oral argument. A party agreeing
        to the entry of this order does not thereby waive the right to object to the
        admissibility of the material in any proceeding, including trial. Any party may
        move the court for an order that Discovery Material designated as
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 8 of 11 - Page ID # 297




       “CONFIDENTIAL” be reviewed in camera or under other conditions to prevent
       unnecessary disclosure.


    15) Return or Destruction of Documents. Upon final termination of this Action,
       including all appeals, each party shall make reasonable efforts to destroy all
       Discovery Material designated as “CONFIDENTIAL.” The destroying party shall
       notify the producing party when destruction under this provision is complete. If a
       party   is   unable      to   destroy   all   Discovery   Material   designated    as
       “CONFIDENTIAL,” that material shall be returned to the Producing Party or the
       Producing Party’s counsel. This Protective Order shall survive the final
       termination of this action, and it shall be binding on the parties and their legal
       counsel in the future.


    16) Modification. This Protective Order is entered without prejudice to the right of any
       party to ask the court to order additional protective provisions, or to modify, relax
       or rescind any restrictions imposed by this Protective Order when convenience or
       necessity requires. Disclosure other than as provided for herein shall require the
       prior written consent of the Producing Party, or a supplemental Protective Order of
       the court.


    17) Additional Parties to Litigation. In the event additional parties are joined in this
       action, they shall not have access to Discovery Material as “CONFIDENTIAL”
       until the newly joined party, by its counsel, has executed and, at the request of any
       party, filed with the court, its agreement to be fully bound by this Protective Order.


    18) Sanctions
           a) Any party subject to the obligations of this order who is determined by the
               court to have violated its terms may be subject to sanctions imposed by the
               court under Rule 37 of the Federal Rules of Civil Procedure and the court’s
               inherent power.
           b) Confidentiality designations that are shown to be clearly unjustified or that
               have been made for an improper purpose (e.g., to unnecessarily prolong or
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 9 of 11 - Page ID # 298




               encumber the case development process or to impose unnecessary
               expenses and burdens on other parties) expose the designating party to
               sanctions. Upon discovering that information was erroneously designated
               as CONFIDENTIAL, the Producing Party shall promptly notify all other
               Parties of the improper designation.


    19) Inadvertent Disclosure of Protected Discovery Material.
           a) A Producing Party that inadvertently fails to properly designate Discovery
               Material as “CONFIDENTIAL” shall have 14 days from discovering the
               oversight to correct that failure. Such failure shall be corrected by
               providing written notice of the error to every Receiving Party.
           b) Any Receiving Party notified that confidential Discovery Material was
               received without the appropriate confidentiality designation as authorized
               under this order shall make reasonable efforts to retrieve any such
               documents distributed to persons who are not Qualified Recipients under
               this order, and as to Qualified Recipients, shall exchange the undesignated
               or improperly designated documents with documents that include the
               correct “CONFIDENTIAL” designation.


    20) Disclosure of Privileged or Work Product Discovery Material.
           a) The production of attorney-client privileged, or work-product protected
               electronically stored information (“ESI”) or paper documents, whether
               disclosed inadvertently or otherwise, is not a waiver of the privilege or
               protection from discovery in this case or in any other federal or state
               proceeding. This Protective Order shall be interpreted to provide the
               maximum protection allowed by Federal Rule of Evidence 502(d). Nothing
               contained herein is intended to or shall serve to limit a party’s right to
               conduct a review of documents, ESI or information (including metadata)
               for relevance, responsiveness and/or segregation of privileged and/or
               protected information before production.
           b) Any party who discloses documents that are privileged or otherwise
               immune from discovery shall promptly upon discovery of such disclosure,
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 10 of 11 - Page ID # 299




               advise the Receiving Party and request that the documents be returned. The
               Receiving Party shall return such produced documents or certify their
               destruction, including all copies, within 14 days of receiving such a written
               request. The party returning such produced documents may thereafter seek
               re-production of any such documents pursuant to applicable law.




 IT IS SO ORDERED



August  13, the
 Signed this 2020.
                _____ day of ___________________, 2020.
                                                   BY THE COURT:

                                             ENTERED:
                                                        _______________________
                                                        Cheryl R. Zwart
                                                        United States Magistrate Judge
                                             United States Magistrate Judge



 Agreed as to the terms and conditions:



 /s/ Jordan Adam
 Jordan Adam, Attorney for Plaintiff




 Stephen G. Olson, II, Attorney for Defendants
8:19-cv-00311-BCB-CRZ Doc # 68 Filed: 08/13/20 Page 11 of 11 - Page ID # 300




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

 CONRAD E. ROSE,                  )                          Case No. 8:19-cv-00311
                                  )
            Plaintiff,            )
                                  )                                EXHIBIT A
      vs.                         )
                                  )
 APPLEBEE'S RESTAURANTS LLC,      )
 APPLEBEE'S RESTAURANTS WEST LLC, )
 APPLEBEE'S FRANCHISOR LLC, J.S.  )
 VENTURES, INC., AND MAPLE JOINT  )
 VENTURE,                         )
                                  )
            Defendant.



                          NON-DISCLOSURE AGREEMENT

         I hereby acknowledge that I am about to receive Confidential Information supplied
 in connection with the above-captioned case. I understand that such information is being
 provided to me pursuant to the terms and restrictions of the Protective Order entered in
 this case. I have been given a copy of the Protective Order, have read the Protective
 Order, and agree to be bound by its terms. I understand that Confidential Information as
 defined in the Protective Order, or any notes or other records that may be made regarding
 any such materials, shall not be disclosed to any persons except as permitted by the
 Protective Order.


                                     Signed by Recipient



                                     Printed Name



 Dated:
